IH-32

Rev: 2014-1

United States District Court

for the

Southern District of New York

Related Case Statement

 

Full tion of Later Fil

State of New York; and Eric Gonzalez, in
his official capacity as the District Attorney
of Kings County (Brooklyn),

 

Plaintiff

vs.

19-cv-8876

Case Number

 

United States Immigration and Customs Enforcement;
Matthew T. Albence, in his official capacity as Acting Director
of United States Immigration and Customs Enforcement;
United States Department of Homeland Security; and Kevin
K. McAleenan, in his official capacity as Acting Secretary of
Homeland Security,

 

 

Defendant

Full tion of Earlier Fil Ss

(including in bankruptcy appeals the relevant adversary proceeding)

John Doe; The Door; Make the Road New
York; New York Immigration Coalition;
Sanctuary for Families; Urban Justice
Center,

 

Plaintiff

vs.

U.S. Immigration and Customs Enforcement; U.S. Department of Homeland
Security; Donald J. Trump, in his official capacity as President of the United
States; Kevin McAleenan, in his official capacity as Acting Secretary of
Homeland Security; Matthew T. Albence, in his official capacity as U.S.
Immigration and Customs Enforcement Deputy Director and Senior Official
Performing the Duties of the Director; Susan Quintana, in her official capacity
as U.S. Immigration and Customs Enforcement New York Field Office Director

19-cv-8892

Case Number

 

 

 

Defendant

Page 1
1H-32 Rev: 2014-1

Status of Earlier Filed Case:

 

 

 

 

(If so, set forth the procedure which resulted in closure, e.g., voluntary
Closed dismissal, settlement, court decision. Also, state whether there is an appeal
pending.)
¥ Open (If so, set forth procedural status and summarize any court rulings.)

 

 

The complaint in 19-cv-8892 was filed in the S.D.N.Y. on September 25, 2019. The case is open. A sealing
order was signed by the court on September 25, 2019. See Doc. No. 3, 19-cv-8892.

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

This case (State of New York v. ICE, 19-cv-8876) and the earlier-filed case (Doe v. ICE,
19-cv-8892) challenge the same underlying conduct: the policy by U:S. Immigration and
Customs Enforcement to conduct civil immigration arrests of individuals coming to, attending,
and leaving court proceedings in New York State courts. Both actions allege that ICE's
courthouse civil arrest policy is inconsistent with the New York common-law privilege against
civil arrest afforded to participants in court proceedings, and both actions seek to vacate, set
aside, and permanently enjoin ICE's courthouse civil arrest policy pursuant to the
Administrative Procedure Act and the United States Constitution.

Signature: (G Chis LL vate 9/25/2019

e \icSof the New York State Attorney General
Firm:

 

Page 2
